EX-99(d)(2) Exhibit A to Investment Advisory Agreement dated April 1, 2005 Between Scout Investments, Inc. and Scout Funds Series Name Effective Date Deadline for Renewal Scout Stock Fund April 1, 2005 March 31 Scout Small Cap Fund April 1, 2005 March 31 Scout International Fund April 12, 2005 March 31 Scout Core Bond Fund April 1, 2005 March 31 Scout Mid Cap Fund October 28, 2006 March 31 Scout International Discovery Fund December 31, 2007 March 31 Scout Core Plus Bond Fund April 25, 2011 March 31 Scout Global Equity Fund June 30, 2011 March 31, 2013 (Initial Term) Scout Unconstrained Bond Fund September 29, 2011 March 31, 2013 (Initial Term) Scout Low Duration Bond Fund August 29, 2012 March 31, 2014 (Initial Term) IN WITNESS WHEREOF, the parties hereto have caused this Exhibit A to be amended and restated effective as of the 24th day of August, 2012. Scout Investments, Inc. Scout Funds, on behalf of the series listed on this Exhibit A By:/s/ Andrew J. Iseman By:/s/ Andrew J. Iseman Name and Title: Andrew J. Iseman, CEO Name and Title: Andrew J. Iseman, President Exhibit B to Investment Advisory Agreement dated April 1, 2005 Between Scout Investments, Inc. and Scout Funds Fund Advisory Fee Scout Stock Fund 0.60% for the first $1 billion of annual average daily net assets 0.575% for annual average daily net assets over $1 billion Scout Small Cap Fund 0.75% for the first $1 billion of annual average daily net assets 0.65% for annual average daily net assets over $1 billion Scout International Fund 0.80% for the first $1 billion of annual average daily net assets 0.70% for annual average daily net assets over $1 billion Scout Core Bond Fund 0.40% of annual average daily net assets Scout Mid Cap Fund 0.80% for the first $1 billion of annual average daily net assets 0.70% for annual average daily net assets over $1 billion Scout International Discovery Fund 0.95% for the first $1 billion of annual average daily net assets 0.85% for annual average daily net assets over $1 billion Scout Core Plus Bond Fund 0.40% of annual average daily net assets Scout Global Equity Fund 0.80% of annual average daily net assets Scout Unconstrained Bond Fund 0.60% of annual average daily net assets Scout Low Duration Bond Fund 0.30% of annual average daily net assets IN WITNESS WHEREOF, the parties hereto have caused this Exhibit B to be amended and restated effective as of the 24th day of August, 2012. Scout Investments, Inc. Scout Funds, on behalf of the series listed on this Exhibit B By:/s/ Andrew J. Iseman By:/s/ Andrew J. Iseman Name and Title: Andrew J. Iseman, CEO Name and Title: Andrew J. Iseman, President
